Exhibit 10.2

 

ACCURIDE CORPORATION

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

ACCURIDE CORPORATION

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

 

 

 

ARTICLE II.

ELECTION TO DEFER

3

 

 

 

ARTICLE III.

DEFERRED COMPENSATION ACCOUNTS

4

 

 

 

ARTICLE IV.

PAYMENT OF DEFERRED COMPENSATION

5

 

 

 

ARTICLE V.

ADMINISTRATION; AMENDMENT

5

 

--------------------------------------------------------------------------------


 

ACCURIDE CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

Effective as of May 19, 2006

 

The Accuride Corporation Directors’ Deferred Compensation Plan (as it may be
amended from time to time, the “Plan”) has been adopted by Accuride Corporation,
a corporation organized under the laws of the state of Delaware (the “Company”),
effective as of May 19, 2006, for the benefit of its eligible non-employee
directors.

 

ARTICLE I.
DEFINITIONS

 

Section 1.1                                      “Accounts” shall mean the
Director’s Cash Account and Stock Account, if any.

 

Section 1.2                                      “Board” shall mean the Board of
Directors of the Company.

 

Section 1.3                                      “Book Value” shall mean book
value per share based on generally accepted accounting principles consistently
applied, and excluding, in the Board of Directors’ discretion, any extraordinary
or unusual charges or credits such as one time write-offs of goodwill or similar
events.

 

Section 1.4                                      “Cash Account” means the
account created by the Company pursuant to Article III of this Plan in
accordance with an election by a Director to receive deferred cash compensation
under Article II hereof.

 

Section 1.5                                      “Change in Control” means and
includes each of the following:

 

(a)                                  A transaction or series of transactions
(other than an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 35% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new employee or non-employee director(s) (other than a director
designated by a person who shall have entered into an agreement with the Company
to effect a

 

1

--------------------------------------------------------------------------------


 

transaction described in Section 1.5(a) or Section 1.5(c)) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of a majority of the directors then still in office who either were
directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     Which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  After which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 1.5(c)(ii) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in the Company prior to the consummation of the
transaction; or

 

(d)                                 The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

The Board, or its delegated committee or subcommittee, shall determine whether a
Change in Control of the Company has occurred under the above definition, and
the date of the occurrence of such Change in Control and any incidental matters
relating thereto.

 

Section 1.6                                      “Common Stock” shall mean the
common stock of the Company, par value $0.01 per share.

 

Section 1.7                                      “Company” means Accuride
Corporation, a Delaware corporation.

 

2

--------------------------------------------------------------------------------


 

Section 1.8                                      “DCUs” means deferred
compensation units which have the value equal to shares of Common Stock, one DCU
being equal to one share of Common Stock.

 

Section 1.9                                      “Director” shall mean a member
of the Board who is not an employee of the Company or any of its subsidiaries.

 

Section 1.10                                “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

Section 1.11                                “Fees” shall mean amounts payable to
a Director for serving as a member of the Board, including without limitation
any (a) annual or other periodic retainer payments; (b) fees payable for meeting
attendance; (c) fees payable for committee membership; and (d) fees payable for
Board or committee chairmanship.

 

Section 1.12                                “Plan” shall have the meaning set
forth in the recitals hereto.

 

Section 1.13                                “Stock Account” shall mean the
account created by the Company pursuant to Article III of this Plan in
accordance with an election by a Director to receive stock-based compensation
under Article II hereof.

 

Section 1.14                                “Stock Value” shall mean, per share,
for any given day, (i) if the Common Stock of the Company is not publicly
traded, the Book Value of the Company’s Common Stock on such day, and (ii) if
the Common Stock of the Company is publicly traded, the closing price of the
Company’s Common Stock as reported on the exchange upon which such Common Stock
is listed on such day or, if the closing price is not available for the Common
Stock on a date in question, then the next preceding practicable date for which
such closing price is available.

 

Section 1.15                                “Year” shall mean calendar year.

 

ARTICLE II.
ELECTION TO DEFER

 

Section 2.1                                      A Director may elect, on or
before December 31 of any Year, to defer payment of all or a specified part of
all Fees earned during the Year following such election and in any succeeding
Years (until the Director ceases to be a Director); provided, however, that with
respect to Year 2006, a Director may elect, within thirty days after the
effective date of this Plan, to defer all or a specified part of all Fees
payable for services performed after the election. Any person who shall become a
Director during any Year, and who was not a Director of the Company on the
preceding December 31, may elect, no later than thirty days after the Director’s
term begins, to defer payment of all or a specified part of such Fees payable
for services performed subsequent to the election. Any Fees deferred pursuant to
this Paragraph shall be paid to the Director at the time(s) and in the manner
specified in Article IV hereof, as designated by the Director.

 

Section 2.2                                      The election to participate in
the Plan and manner of payment shall be designated by submitting a deferral
election form in substantially the form attached hereto as

 

3

--------------------------------------------------------------------------------


 

Exhibit A to the Chief Financial Officer of the Company. Any subsequent changes
to the Director’s election as to the time and manner of payment shall be made in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

 

Section 2.3                                      The election shall continue
from Year to Year unless the Director terminates it by written request delivered
to the Secretary of the Company prior to the commencement of the Year for which
the termination is first effective.

 

ARTICLE III.
DEFERRED COMPENSATION ACCOUNTS

 

Section 3.1                                      The Company shall maintain
separate bookkeeping accounts for the Fees deferred by each Director.

 

Section 3.2                                      The Company shall credit, on
the date Fees would otherwise become payable, to the Cash Account of each
Director the deferred portion of any Fees due the Director as to which an
election to defer such Fees into the Cash Account has been made. On the first
day of each quarter, the Company shall credit the Cash Account of each Director
with interest calculated on the basis of the balance in such account on the
first day of each month of the preceding quarter at a rate equal to four percent
(4%) per annum.

 

Section 3.3                                      The Company shall credit, on
the date Fees would otherwise become payable, the Stock Account of each Director
with DCUs equal to the deferred Fees due the Director as to which an election to
defer such Fees into the Stock Account has been made, divided by the Stock Value
on the date such Fees would otherwise have been paid. On the date that any
dividends are paid with respect to Common Stock, the Company shall credit each
Director with the number of DCUs equal to the cash dividends payable on the
number of DCUs held in such Director’s Stock Account divided by the Stock Value
on the dividend payment date. If adjustments are made to the outstanding shares
of Common Stock as a result of split-ups, recapitalizations, mergers,
consolidations and the like, an appropriate adjustment also will be made in the
number of DCUs credited to the Director’s Stock Account.

 

Section 3.4                                      Fees deferred in the form of
cash (and the interest payable thereon) shall be held in the general assets of
the Company and no separate fund or trust shall be created or moneys set aside
on account of the Cash Account. Further, the Company shall not be required to
acquire, reserve, segregate, or otherwise set aside shares of its Common Stock
for the payment of its obligations, if any, with respect to the Stock Account,
but shall make available as and when required a sufficient number of shares of
its Common Stock to meet the needs of the Plan.

 

Section 3.5                                      Nothing contained herein shall
be deemed to create a trust of any kind or any fiduciary relationship. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

 

4

--------------------------------------------------------------------------------


 

Section 3.6                                      Amounts that a Director has
elected to defer to his Cash Account shall not be transferred to his Stock
Account, or vice versa.

 

ARTICLE IV.
PAYMENT OF DEFERRED COMPENSATION

 

Section 4.1                                      Subject to Section 4.4, amounts
contained in a Director’s Accounts shall be distributed as the Director’s
election (made pursuant to Section 2.2) shall provide. In the absence of a
Director’s election with respect to form of distribution, the amounts contained
in the Director’s Accounts shall be distributed as a lump sum payment. In the
absence of a Director’s election with respect to the commencement date for
distribution, the amounts in the Director’s Accounts shall be distributed as of
the first January 1 to occur following the date of separation from service with
the Company for any reason. Notwithstanding the foregoing, all distributions
from the Plan shall be made in cash. Amounts credited to a Director’s Stock
Account shall be based on the Stock Value of the DCUs held in the Stock Account
on the earlier of: (i) the date of payment; or (ii) the date of the Director’s
separation from service with the Company. Installment payments shall be treated
as a single payment for purposes of Section 409A of the Code.

 

Section 4.2                                      Each Director shall have the
right to designate a beneficiary who is to succeed to his or her right to
receive payments hereunder in the event of death. Any designated beneficiary
shall receive payments in the same manner as the Director if he or she
had lived. In case of a failure of designation or the death of a designated
beneficiary without a designated successor, the balance of the amounts contained
in the Director’s Accounts shall be paid, in accordance with Section 4.1, to the
Director’s or former Director’s estate in full on the first day of the Year
following the Year in which he or she dies. No designation of beneficiary or
change in beneficiary shall be valid unless it is in writing, signed by the
Director and filed with the Secretary of the Company.

 

Section 4.3                                      Notwithstanding any election to
the contrary, payment of a Director’s Accounts shall commence no earlier than
the first day of the seventh month following the separation of service date for
any Director who is a “specified employee” under Section 409A of the Code as of
the separation of service date.

 

Section 4.4                                      Notwithstanding any other
provisions of the Plan to the contrary, if a Change of Control occurs prior to
the complete distribution of a Director’s Accounts, then any portion of such
Accounts that has not theretofore been distributed shall be distributed to the
Director (or, as applicable, his beneficiary) within 30 days after the Change in
Control.

 

ARTICLE V.
ADMINISTRATION; AMENDMENT

 

Section 5.1                                      The Plan shall be administered
by the Board. The Board may delegate certain administrative authority to a
committee or subcommittee of the Board or to one or more employees of the
Company, but shall retain the ultimate responsibility for the interpretation of,
and amendments to, the Plan. Members of the Board shall not be liable for any of
their actions or determinations made in good faith with respect to the
administration of the

 

5

--------------------------------------------------------------------------------


 

Plan. Except to the extent superseded by the laws of the United States, the laws
of the State of Delaware, without regard to its conflict of laws principles,
shall govern in all matters relating to the Plan. All expenses related to plan
administration shall be paid by the Company. All decisions made by the Board
with respect to issues hereunder shall be final and binding on all parties.

 

Section 5.2                                      In the event of any stock
dividend, stock split, combination or exchange of shares, merger, consolidation,
spin-off, recapitalization or any other corporate event affecting the Common
Stock or the share price of the Common Stock, the Board may, in its sole
discretion, make such equitable adjustments, if any, with respect to the DCUs
credited to the Directors’ Stock Accounts (including, without limitation,
adjusting the number of DCUs credited thereto and/or the kind of securities
thereby), as the Board may deem necessary or appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan and to reflect such changes.

 

Section 5.3                                      Except to the extent required
by law, the right of any Director or any beneficiary to any benefit or to any
payment hereunder shall not be subject in any manner to attachment or other
legal process for the debts of such Director or beneficiary, and any such
benefit or payment shall not be subject to alienation, sale, transfer,
assignment or encumbrance.

 

Section 5.4                                      The Plan may be amended,
suspended or terminated in whole or in part from time to time by the Board
except that no amendment, suspension, or termination shall apply to the payment
to any Director or beneficiary of a deceased Director of any amounts previously
credited to a Director’s Accounts.

 

*  *  *  *  *

 

I hereby certify that the Plan was adopted by the Board of Directors of Accuride
Corporation on May 19, 2006, effective as of May 19, 2006.

 

Executed on May 22, 2006.

 

 

 

/s/ David K. Armstrong

 

 

Corporate Secretary

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Accuride Corporation

Directors’ Deferred Compensation Plan

DEFERRAL ELECTION FORM

 

SEND COMPLETED FORM TO: John R. Murphy, Chief Financial Officer, Accuride
Corporation, 7140 Office Circle, Evansville, IN  47715, (812) 962-000.

 

o Initial Enrollment (complete Sections 1, 3, 4 & 5)

 

o Change Deferral Rate (complete Sections 2 &5)

 

 

 

o Change Beneficiary (complete Sections 4 & 5)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

Last Name

 

First Name

 

MI

 

 

 

 

 

 

 

 

 

 

 

 

Mailing Address

City

State

Zip Code

Daytime Telephone

 

SECTION 1 - DEFERRAL ELECTION

 

Pursuant to the Accuride Corporation Directors’ Deferred Compensation Plan (as
it may be amended from time to time, the “Plan”), I hereby elect to defer
receipt of all or a portion of the Fees (as defined in the Plan) that would
otherwise become payable to me after [the effective date of the Plan], 2006 and
for succeeding calendar years commencing January 1, 2007 in accordance with the
percentages indicated below:

 

             % of the aggregate Fees shall be credited to my Cash Account as
defined in the Plan;

 

             % of the aggregate Fees shall be credited to my Stock Account as
defined in the Plan;

 

             % of the aggregate Fees shall not be deferred, but shall be paid to
me directly as they accrue.

 

I understand that, once effective, such election will remain in effect until
modified or revoked in writing by me in accordance with the Plan and that any
modification or revocation will be effective only with respect to the portion of
my Fees earned in the calendar year after such modification or revocation. I
further understand that if I have elected Fee deferrals to be credited to my
Stock Account under the Plan, then such deferrals will be made in the form of
Deferred Compensation Units, and also that my rights to my Cash and Stock
Accounts are unfunded and unsecured and are no greater than the rights of an
unsecured general creditor of the Company.

 

SECTION 2 - DEFERRAL RATE CHANGE

 

I elect to change my deferral rate to                     % of the aggregate
Fees to be credited to my Cash Account,              % of the aggregate Fees to
be credited to my Stock Account, and                 % of the aggregate Fees to
be not deferred, but paid to me directly as they accrue. I understand that this
election will take effect as of the first day of the calendar year immediately
following the date of this election. I further understand that once effective,
this election will remain in effect until modified or revoked in writing by me
and that such modification or revocation will be effective only for calendar
years following the year in which such modification or revocation is made.

 

SECTION 3 - ACCOUNT DISTRIBUTION

 

A.                                    Commencement of Distribution

 

Except as otherwise set forth in Section 3C, below, I elect to commence
receiving distributions from my Accounts in accordance with the following
election (check one):

 

o  As of the first January 1 to occur following the date I separate from service
with the Company for any reason; or

 

o  As of the earlier of (1) January 1 of the                     (insert number)
calendar year after the deferral is made (not less than 3 nor more than 10) or
(2) the first January 1 to occur following the date I separate from service with
the Company for any reason.

 

--------------------------------------------------------------------------------


 

I understand that the date of my distribution may be delayed for compliance with
Federal tax requirements, if applicable. I further understand that any Deferred
Compensation Units in my Stock Account will be valued for distribution on the
earlier of: (i) the payment date; or (ii) the date of my separation from service
with the Company.

 

B.                                    Form of Distribution

 

Except as otherwise set forth in Section 3C, below, I elect to receive
distributions from my Accounts in accordance with the following election (check
one):

 

o  In one lump sum; or

 

o  In                   (insert number) equal annual installments (not less than
2 nor more than 10).

 

I understand that the first distribution from my Accounts shall be payable as of
the date I selected in Section 3A, above, and that if I elect annual installment
payments I will receive an installment as of each January 1 immediately
following the first distribution until my Accounts have been distributed in
full, subject to any applicable Federal tax requirements. Payments will be made
on a pro rata basis from my Accounts.

 

C.                                    Change in Control

 

I understand that, notwithstanding any other provision of this Deferral Election
Form to the contrary, my Accounts shall automatically be fully distributed to me
in one lump sum within 30 days after the occurrence of a Change in Control (as
defined in the Plan).

 

SECTION 4 - BENEFICIARY DESIGNATION

 

If you die before you receive full payment of your Accounts, the amount
remaining in your Accounts will be paid in a lump sum to your Beneficiary
designated in this Section 4:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

Last Name

 

First Name

 

MI

 

 

 

 

 

 

 

 

 

 

 

 

Mailing Address

City

State

Zip Code

Telephone

 

SECTION 5 - AUTHORIZATION

 

I agree that my successors in interest and my assigns and all persons claiming
under me shall, to the extent consistent with applicable law, be bound by the
statements contained herein and by the provisions of the Plan as they now exist
and as they may be amended from time to time.

 

I have read and understand this form and hereby authorize the Administrator to
take all actions indicated on this form.

 

 

 

Director’s Signature

Date

 

 

This section for Company use only.

 

Date approved:

 

 

By:

 

 

ii

--------------------------------------------------------------------------------